Same Case — On a Re-Hearing.
By the court:
Preston, J.
We have again carefully reviewed the evidence in this case. The slave of the plaintiff, being well dressed and of a genteel deportment, took a cabin passage, on the steamboat Western World, going from New Orleans to the western country, crowded with passengers. His color was a shade lighter than a new saddle, with a clear skin, his hair dark, but straight. He sat at the first table, in the cabin, and near the ladies. His appearance did not indicate African extraction, but that of a person born in the South and exposed to the sun, a Mexican or Spaniard. No person suspected his negro blood, until, near Memphis, the steward of the boat expressed his suspicion. An eclair cisscinent was had, and the master of the boat took the responsibility of delivering him to the civil authorities at Memphis as, probably, a runaway slave. He was brought to New Orleans, and sold at auction. The auctioneer and another think the discovery of his African blood might have been easily made. All discoveries are easy after they are made. The passengers of a crowded boat did not make the discovery in traveling seven or eight hundred miles with him, although he sat generally near the head of the table — although, one of them says, he had the appearance of a modest unassuming gentleman; another represents him as freely mingling with society. .Even after the discovery, many thought the master to blame in acting without more indidications of color, or proof. We think he boldly incurred risks, for the benefit of an unknown owner.
The master and officers of a steamboat, crowded with freight and passengers, have too much to do to scrutinize minutely the hair, skin, and complexion, of every one on board; and, if they act with ordinary care, are excusable, even if they overlook that which requires, out of their peculiar line, minute inspection to ascertain.
With these views of the general character of the evidence, and referring to the authorities cited by Justice Slidell, in the original opinion, we think the judgment of the district court should be reversed.
It is decreed, that the judgment of the district court be reversed, and that there be judgment for the defendants, with costs in both courts.